Case 3:20-cv-00495-SDD-RLB   Document 31-8   08/25/20 Page 1 of 5




                     EXHIBIT 6
        Case 3:20-cv-00495-SDD-RLB            Document 31-8        08/25/20 Page 2 of 5




                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF LOUISIANA


JENNIFER HARDING, JASMINE POGUE, OMEGA
TAYLOR, LOUISIANA STATE CONFERENCE OF
THE NAACP, and POWER COALITION FOR
EQUITY AND JUSTICE,

                       Plaintiffs,                           Case. No. 3:20-cv-00495-SDD-RLB

   v.

JOHN BEL EDWARDS, in his official capacity as
Governor of Louisiana, and KYLE ARDOIN, in his
official capacity as Secretary of State of Louisiana.

                       Defendants.



                           DECLARATION OF OMEGA TAYLOR


OMEGA TAYLOR declares, pursuant to 28 U.S.C. § 1746, as follows:

        1.     I am 56 years old and competent to make this declaration.

        2.     I am a U.S. citizen, Black, and lawfully registered to vote in Louisiana. I have never

lost my right to vote by reason of a felony conviction or court order.

        3.     I live with my husband in Hammond, Louisiana. I work at the Hammond Housing

Authority, and I am a member of the Louisiana State Conference of the NAACP. I volunteer as

the association’s Youth and College State Advisor.

        4.     I have diabetes, high blood pressure, and a thyroid disorder. Based on my doctor’s

advice, public statements made by Governor John Bel Edwards during press conferences, and

public-health information in the media, I understand that my medical conditions put me at higher

than normal risk of severe complications from COVID-19.
       Case 3:20-cv-00495-SDD-RLB              Document 31-8       08/25/20 Page 3 of 5




       5.      My husband, who is Black, is 67 years old. Due to his age, he is also at heightened

risk of suffering severe health complications if he contracts COVID-19.

       6.      I am aware of the disproportionate rates of both infection and death from COVID-

19 among Black Louisianans, and especially among individuals with underlying medical

conditions and older adults, like myself and my husband.

       7.      I do not want to expose myself, my husband, or others in my community to a severe

and potentially deadly disease.

       8.      For these reasons, since March of this year, I have been very cautious in avoiding

contact with others and have worn a mask and maintained social distancing, as recommended by

my doctor, to prevent any unnecessary risk of exposure to COVID-19.

       9.      Since March, my husband and I have put our normal lives on hold. We have

attended only virtual church services from our home instead of going to church in person, as we

always used to do. We have not taken part in social activities. My husband and I are committed to

maintaining social distancing and staying home as much as possible in order to protect our health

and the health of others.

       10.     On April 6, 2020, I was furloughed from my job with the housing authority. Since

then, I have limited my trips outside to essential activities, such as buying groceries approximately

every other week and going to the drug store about once a month to pick up my medicines.

       11.     When I have to leave home to go to the grocery store or the pharmacy, I wear a

mask and bring hand sanitizer and wipes with me. When I come home, I wash my hands and take

a shower after I get back into the house.

       12.     I have family members, friends, and members of my church who have been

diagnosed with COVID-19. Some of them have had severe complications and been hospitalized.
        Case 3:20-cv-00495-SDD-RLB              Document 31-8         08/25/20 Page 4 of 5




Fortunately, I have been able to avoid the disease thus far.

        13.     Although health risks are my primary concern, becoming infected with COVID-19

would also be a financial burden. If I were to get COVID-19, I would not be able to return to work

when the housing authority calls me back from furlough.

        14.     I do not qualify to vote by absentee ballot under any excuse in Louisiana law.

        15.     If Louisiana’s current absentee voting laws remain in place, voting in person will

be my only option to participate in the November 3, 2020 election. However, due to the continuing

presence of COVID-19 in my community, I do not believe it will be safe to vote in person at my

polling place this November.

        16.     In the July and August elections, I voted at my regular polling place, the Hammond

Fire Station #2. This fire station serves as the consolidated polling place for three precincts. But

the building’s interior space is too small to allow for social distancing while checking in, casting

a ballot, waiting in line, or entering and exiting the station. If there are more than four voters in the

building at the same time, it is impossible to stay six feet apart. During the elections this summer,

even the tables where poll workers were seated were arranged less than six feet from each other.

Both in July and August, I brought my own pen to sign the poll book. In July, I voted during early

voting. In August, I voted early in the morning on election day, shortly after the polls opened. I

expected to find the polling place less crowded at that time.

        17.     Based on my experience voting in past presidential elections, I believe that many

more people will participate in the November 3, 2020 election than the elections in July and

August. I believe that voters will be standing in lines at the polling place all day, including in the

early morning. Crowding at the polling place would significantly increase the risk that I would be

unable to practice social distancing, as my doctor recommended, if I voted there in person.
         Case 3:20-cv-00495-SDD-RLB            Document 31-8       08/25/20 Page 5 of 5



        18.    In addition, the weather will be colder in November than it was in July and

August. I believe that the fire station will likely close its bay doors. During voting hours in July

and August, the fires station ran fans to keep people cool. Given the colder temperatures,

ho\yever, I do not believe that fans will be running in November. Both of these changes would

decrease air circulation and ventilation within the polling place, making it easier for COVID-19

to spread.

        19.    From the limited trips I have made during the pandemic, I also know that only

about sixty percent of people are choosing to wear masks.

       20.     My experience voting in July and August confirmed that, even if I take

heightened precautions to vote in person, I cannot account for how densely crowded my polling

place will be in November.

       21.     Ifl were able to do so, I would vote absentee this November.

       22.     Voting is important to me because so many people sacrificed their lives for my

right to vote, and I feel that I need my voice to be heard. I recall going with my mother and

father when I was a child to watch as they cast their ballots. Elections were always an important

event in our family's life. Since I turned 18, I have voted consistently in federal, state, and local

elections.

       23.     I believe that I should not have to choose between my vote and my health.

       24.     I declare under penalty of perjury that the foregoing is true and correct.



Dated: August (.)o , 2020

  QNr j~~IWU
Omega Taylor
